Citation Nr: 1200964	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee disability, from July 1, 2006 through March 4, 2007.  

2.  Entitlement to a rating in excess of 30 percent for a left knee disability, from May 1, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969 and from January 1970 to January 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO granted an increased, 20 percent rating for the Veteran's service-connected left knee disability, effective September 21, 2004; assigned a 100 percent rating, effective May 6, 2005; and assigned a 30 percent rating, effective July 1, 2006.  In a March 2007 rating decision, the RO granted a 100 percent rating for the left knee disability, effective March 5, 2007, and assigned a 30 percent rating, effective May 1, 2008.  In a September 2007 rating decision, the RO continued the 30 percent rating assigned for the service-connected left knee disability, during the period from July 1, 2006 through March 4, 2007, and denied permanency of the total rating.  The Veteran is appealing for ratings in excess of 30 percent, from July 1, 2006 and from May 1, 2008.

In June 2009, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

In an August 2009 decision, the Board denied ratings greater than 30 percent from July 1, 2006 to March 4, 2007 and from May 1, 2008 for the service-connected left knee disability.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the August 2009 Board decision, and returned the case to the Board for further proceedings consistent with the Joint Motion.  

In May 2010, the Board remanded the claim for a rating in excess of 30 percent for a left knee disability, from July 1, 2006 to March 4, 2007, and as of May 1, 2008, and the claim of entitlement to a TDIU, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny each claim (as reflected in an October 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

While, in the May 2010 remand, the Board characterized the claims for ratings in excess of 30 percent for the left knee disability, during the period from July 1, 2006 to March 4, 2007 and from May 1, 2008 as a single claim, as will be discussed below, all development pertinent to the claim for a rating in excess of 30 percent during the first period has been completed, while further development as regards the claim for a rating in excess of 30 percent since May 1, 2008 is warranted.  Accordingly, the Board has recharacterized the issues on appeal as reflected on the title page.  

The record reflects that the most recent supplemental statement of the case (SSOC) was prepared in October 2011.  The following day, additional VA treatment records, dated from March 2010 to September 2011 were printed and associated with the claims file.  While the Veteran has not waived RO consideration of the evidence added to the claims file subsequent to preparation of the October 2011 SSOC, a remand for such consideration is unnecessary, as these records are not pertinent to the claim herein decided.  See 38 C.F.R. § 20.1304 (2011).

As a final preliminary matter, in a June 2010 statement, the Veteran reported that, his left knee disability had affected his life so much that his primary care physician had put him on medication for anxiety and depression.  This statement raises a claim for service connection for anxiety and/or depression, to include as secondary to the service-connected left knee disability.  

The issue of entitlement to service connection for anxiety and/or depression, to include as secondary to the service-connected left knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 30 percent for a left knee disability, from May 1, 2008, and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  During the period from July 1, 2006 through January 8, 2007, the Veteran's left knee disability was manifested by pain, tenderness, and swelling; the most probative evidence does not reflect chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

3.  During VA treatment on January 9, 2007, the Veteran exhibited painful range of motion of the left knee, with decreased range of motion secondary to pain; he was scheduled for a revision of his left total knee arthroplasty.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the service-connected left knee disability, for the period from July 1, 2006 through January 8, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5260, 5261 (2011).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating for the service-connected left knee disability, during the period from January 9, 2007 through March 4, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's claim for an increased rating for his left knee disability was received in May 2005.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in May 2005 and August 2007. These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the September 2007 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the August 2007 letter.  

The Board notes that the Veteran has argued that his left knee disability rating should not have been reduced from 100 percent to 30 percent, effective July 1, 2006.  However, despite the Veteran's characterization of this change in rating as a "reduction", the notice provisions of 38 C.F.R. § 3.105(e) governing reductions are not applicable in the context of the assignment of a staged rating.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (where the Board's assignment of a 100 percent rating, followed by a 50 percent rating was held not to require observance of 38 C.F.R. § 3.105(e) processes).  Indeed, in Tatum v. Shinseki, 24 Vet. App. 139, 143 (2010), the Court held that the plain meaning of 38 C.F.R. § 3.105(e) was that notice is warranted only where there is a reduction in compensation payments currently being made.  Prior to issuance of the May 2005 rating decision, the Veteran's left knee disability was rated only 10 percent disabling.  In the May 2005 rating decision, the RO assigned a 100 percent rating, effective May 6, 2005 and, in the same decision, assigned a 30 percent rating from July 1, 2006.  As such, no notice pursuant to 38 C.F.R. § 3.105(e) was required.  

The Veteran has been made aware of the information and evidence necessary to substantiate the claim herein decided and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His VA treatment records have been obtained and associated with his claims file.  While the Veteran was not afforded a VA examination specific to the eight month time period from July 1, 2006 through March 4, 2007, his VA treatment records during the period in question include examinations of the left knee.  These treatment records include findings responsive to the pertinent rating criteria.  

The Board also recognizes that the record includes an August 2008 letter from the Social Security Administration (SSA), reflecting that the Veteran was entitled to monthly retirement benefits, effective in September 2008.  The letter specifically states that this was the only benefit he could receive from Social Security.  As this letter reflects that the Veteran is in receipt of SSA benefits due to retirement (as opposed to disability), any SSA records are not relevant to the claim herein decided and remand to obtain such records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board further notes that, as will be discussed below, the claims remaining on appeal are being remanded to obtain private treatment records and records regarding the Veteran's disability retirement from the U.S. Postal Service.  The record reflects that the Veteran received treatment for his left knee from a private physician in 2008 and that he left his employment with the U.S. Postal Service in the same year.  While a July 2006 VA treatment record reflects that the Veteran seemed ready to try a second opinion in the private sector, regarding his left knee, there is no indication that he sought a private opinion at any time during the period from July 1, 2006 through March 4, 2007.  Private treatment records and records regarding the Veteran's disability retirement, dated after March 4, 2007, are not pertinent to the claim herein decided.  As such, a remand to obtain this record would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating the claim herein decided.


Factual Background

Historically, in a January 1976 rating decision, the RO granted service connection and assigned a 100 percent rating for convalescence following left knee arthrotomy, pursuant to 38 C.F.R. § 4.30, effective October 30, 1975.  A 10 percent rating, pursuant to Diagnostic Code 5259 was assigned effective November 1, 1975.  

The Veteran underwent left knee total arthroplasty in May 2005.  Since that time, his left knee disability has been evaluated under Diagnostic Code 5055.  

Records of VA treatment dated from July 2006 to March 2007 reflect that, in July 2006, the Veteran presented for follow-up of his left knee surgery.  He described some continuing pain since his surgery.  He reported that he had been placed in therapy in May, which had helped significantly, although he still had a little area of pain just to the outside of his kneecap, which hurt him quite a bit.  On examination, the left lower extremity was neurovascularly intact and the incisions were described as well-healed.  The physician observed mild tenderness around the lateral aspect of the lateral femoral condyle.  The impression was a 13-month status post left total knee arthroplasty, with continued mild pain.  The physician added that the Veteran was able to work five days a week and walked a 13 mile route once a week.  During treatment later that month, the Veteran complained of continuing knee pain.  The physician noted that the orthopedic physician was pleased that the Veteran was working five days a week and was able to walk 13 miles.  Examination revealed a little fluid bulge on the lateral aspect of the left knee.  The pertinent impression was knee problems.  

In October 2006, the Veteran again presented for follow-up regarding his left knee.  He complained of continued, significant pain in his left knee.  He described the pain as isolated to the outside part of his knee, and added that it was interfering with his walking.  On examination, there was an area of swelling in the distolateral aspect of the knee, lateral to the patellar tendon.  There was no palpable effusion.  There was full range of motion and the knee was stable.  X-rays revealed the components of the left knee prosthesis to be in fairly good position and in good alignment.  There were no signs of loosening.  The assessment was pain after left total knee arthroplasty.  The physician added that he was not really sure what was causing the Veteran's pain.  During treatment in December 2006, the Veteran described continued left knee pain since his May 2005 surgery.  He added that this pain was localized to the lateral aspect of his knee and it limited his walking.  Examination revealed some effusion and reasonable range of motion.  The left knee was stable, although there was a little overhang on the femur, but no lateral overhang on the tibia.  The physician commented that there did not appear to be any malalignment, although the femoral component might be slightly oversized.  

The physician who evaluated the Veteran during treatment in December 2006 stated that, the fact that the Veteran had been in pain basically since day one following his surgery indicated that he might be infected.  He stated that, if the left knee was infected, the Veteran would have to undergo a staged revision.  If no infection was found, he could undergo a one-stage revision to move and/or downsize the femoral component of his prosthesis.  

In January 2007, the Veteran returned for further treatment regarding his left knee.  He reiterated his history of left knee pain since his May 2005 surgery.  He reported that he was currently taking narcotic pain medication, which did not completely resolve his pain.  The physician noted that infectious markers and knee aspirate were negative and it did not appear that the left knee was infected.  Examination revealed painful range of motion of the left knee and range of motion was decreased secondary to pain.  The left knee incision was described as well-healed, although sensation was somewhat decreased on the lateral aspect of the incision.  The impression was loose total knee on the left.  The plan was for the Veteran to undergo one-stage revision.  

In a letter dated in January 2007, the Veteran's VA physician wrote that, after his May 2005 left knee total arthroplasty, the Veteran had persistent post-operative pain which prevented him from returning to work as a mail carrier.  Despite the letter being dated in January 2007, the VA physician went on to state that the Veteran underwent a revision of his left knee total arthroplasty in March 2007, to relieve his pain.  The physician requested that the Veteran be considered for a temporary disability, and stated that the Veteran would require a convalescent period from May 2005 until August 31, 2007 for full recuperation from his surgery, at which time, he should be able to resume his normal activities of daily living.   

On March 5, 2007, the Veteran underwent revision of his left knee total arthroplasty.  The pre and post-operative diagnoses were failed left total knee arthroplasty. 

In correspondence dated in January 2009, the Veteran's former station manager wrote that, after returning to work following his May 2005 surgery, the Veteran began to have problems with the left knee, and took numerous sick days due to pain and an inability to stand for any length of time.  The station manager stated that he had worked with the Veteran by assigning him routes which did not require him to be on his leg for long periods of time, but that he continued having problems and had to have another left knee surgery in March 2007.  

During the June 2009 hearing, the Veteran testified that, in July 2006, he was still having continuous pain in the left knee and when he was on his left knee for more than an hour it would become so swollen that he could not continue to stand on it.  He added that he was still working during the period from July 1, 2006 to March 5, 2007, although he missed approximately 10 to 15 days during that period because of his left knee.  He stated that he had continuously complained regarding his left knee problems since the time of his May 2005 surgery.  He argued that his left knee disability rating never should have been reduced to 30 percent because the left knee replacement was not correctly taken care of and he had always had pain.  

In correspondence dated in June 2010, the Veteran's wife indicated that, after his May 2005 surgery, the Veteran was cleared by his physician to return to work, but that, upon return to work, he experienced pain and swelling and was taken back off of work.  In a June 2010 letter, the Veteran asserted that he should have received a 100 percent disability rating from July 1, 2006 through March 4, 2007 due to an inability to work during that period.  He added that he should be awarded a rating in excess of 30 percent during that period as he was having problems standing on his leg for any length of time.  

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the RO has already staged the ratings for the Veteran's left knee disability; the following analysis is therefore undertaken with consideration of the possibility of further staged rating. 

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following a knee replacement (prosthesis).  Thereafter, the diagnostic code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

As an initial matter, the Board acknowledges the Veteran's assertion that his rating should not have been "reduced" from 100 percent to 30 percent, effective July 1, 2006.  However, in the May 2005 rating decision, the RO granted a temporary 100 percent rating for the left knee disability, from May 6, 2005 to July 1, 2006, pursuant to 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055.  These provisions are temporary, and were invoked following the Veteran's May 2005 total knee arthroplasty.  Indeed, the 100 percent rating ceased to exist by operation of the pertinent regulations, effective July 1, 2006.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055.  

The Board has carefully considered the correspondence from the Veteran's VA physician, dated in January 2007, in which he indicated that the Veteran would require a convalescent period from May 2005 until August 31, 2007 for full recuperation from his surgery.  Nevertheless, the VA treatment records reflect that, as of July 2006, the Veteran had returned to his work as a letter carrier five days a week, which included walking 13 miles one day a week.  While the Board is cognizant of the fact that the Veteran has reported missing 10 to 15 days of work during the eight month period from July 1, 2006 through March 4, 2007, the fact the he was able to resume working, missing an average of less than two days of work per month, due to his left knee disability, clearly demonstrates that continuation of his convalescent rating was not warranted.  

Period from July 1, 2006 through January 8, 2007

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of a rating in excess of 30 percent for the service-connected left knee disability, during the period from July 1, 2006 through January 8, 2007, is not warranted.

As discussed above, during the period in question, the Veteran received the minimum, 30 percent, rating for his left knee disability, pursuant to Diagnostic Code 5055.  Consistent with this diagnostic code, the Board has considered entitlement to a rating in excess of 30 percent pursuant to Diagnostic Codes 5256, 5261, or 5262.  

Diagnostic Code 5256 evaluates ankylosis of the knee while Diagnostic Code 5262 evaluates malunion and nonunion of the tibia and fibula.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  As the pertinent medical evidence demonstrates that the Veteran maintained range of motion in the left knee during the period in question, ankylosis clearly has not been demonstrated, and an increased rating pursuant to Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  In addition, there is no medical evidence of malunion or nonunion of the tibia and fibula during the period in question.  As such, an increased rating pursuant to Diagnostic Code 5262 is also not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board also finds that Diagnostic Code 5261 does not allow for a rating in excess of 30 percent during the period in question.  Notably, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The Rating Schedule provides for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The pertinent medical evidence during the period in question simply does not demonstrate extension limited to 30 degrees, as required for a higher, 40 percent rating.  Rather, during VA treatment in October 2006, the Veteran's left knee was noted to exhibit full range of motion.  Examination in December 2006 revealed reasonable range of motion.  As such, a rating in excess of 30 percent, pursuant to Diagnostic Code 5261 is not warranted.  

In reaching this conclusion, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, while the Veteran has consistently reported left knee pain, even when taking into account his complaints of pain, there is simply no indication of extension limited to 30 degrees or more.  Moreover, the effect of the pain on the Veteran's left knee is already contemplated in the currently assigned 30 percent rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Simply stated, while the Board recognizes the Veteran's reports of left knee pain during the period in question, the evidence simply does not reflect that such pain has resulted in additional functional loss so as to warrant a rating in excess of 30 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations).

The Board has carefully considered whether an increased, 60 percent rating is warranted pursuant to Diagnostic Code 5055.  In this regard, the Board recognizes that the Veteran has consistently described left knee pain during the period in question.  He is competent to report these symptoms of pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board also finds his descriptions of such pain to be credible.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Nevertheless, the Board finds that the Veteran's symptoms of pain are contemplated in the 30 percent rating currently assigned, and the Veteran's described pain has not been shown to rise to a level more nearly approximating severe painful motion, as required for an increased, 60 percent rating, prior to January 8, 2007.  

Importantly, the medical evidence during the period in question is also competent and credible.  This medical evidence reflects that the Veteran experienced left knee pain, tenderness, and swelling.  Significantly, however, the physician who evaluated the Veteran in July 2006 observed only mild tenderness around the lateral aspect of the lateral femoral condyle.  The impression at that time was a 13-month status post left total knee arthroplasty, with continued mild pain.  Notably, the physician was pleased as the Veteran was working five days a week and was able to walk 13 miles.  In October 2006, a VA physician observed that the left knee had full range of motion and was stable, with no palpable effusion.  The components of the prosthesis were described as in fairly good position and alignment.  Although there was some effusion during VA treatment in December 2006, the left knee had reasonable range of motion and was stable.  These medical findings, in particular, the impression of mild pain, simply do not demonstrate severe painful motion or weakness in the affected extremity, as required for a 60 percent rating pursuant to Diagnostic Code 5055.  

The Board finds the aforementioned medical evidence to be more probative as to whether, during the period in question, the Veteran's left knee disability more nearly approximated severe painful motion or weakness that would warrant a 60 percent rating pursuant to Diagnostic Code 5055.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Based on the foregoing, the Board finds that a rating in excess of 30 percent, pursuant to Diagnostic Code 5055, during the period in question, is not warranted.  

Finally, the Board acknowledges that, in his November 2011 Informal Hearing Presentation (IHP), the Veteran's representative argued that the Veteran should be awarded a prestabilization rating pursuant to 38 C.F.R. § 4.28.  This regulation allows for the assignment of a 50 percent rating for unhealed or incompletely healed wounds or injuries, where material impairment of employability is likely.  A 100 percent rating is warranted for an unstabilized condition with severe disability, where substantially gainful employment is not feasible or advisable.  38 C.F.R. § 4.28.  Significantly, however, the prestabilization rating is not to be assigned in any case in which a total rating is immediately assignable under the regular provisions of the rating schedule.  The prestabilization 50-percent rating is not to be used in any case in which a rating of 50 percent or more is immediately assignable under the regular provisions.  Id.  Clearly, Diagnostic Code 5055 provides for assignment of a total rating for 1 year following implantation of a knee prosthesis.  As such, an increased rating, pursuant to 38 C.F.R. § 4.28, is not assignable.  

From January 9, 2007 through March 4, 2007

Notably, during VA treatment on January 9, 2007, the Veteran reported that, despite taking narcotic pain medication, he did not experience complete relief of his left knee pain.  Examination of the left knee revealed painful range of motion.  The physician indicated that the Veteran's left knee range of motion was decreased secondary to pain.  In light of his persistent complaints of pain and X-ray evidence suggesting loosening of the femoral component and possible loosening of the tibial component of his prosthesis, the Veteran was scheduled for revision of his left knee total arthroplasty.  He underwent revision of his left knee total arthroplasty on March 5, 2007.  As discussed in the introduction, he was awarded a temporary 100 percent rating effective from the date of this surgery.  

In light of the Veteran's description of pain which was not relieved by narcotic medication, and the objective evidence of pain on range of motion, which was severe enough to result in limitation of motion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the foregoing treatment record indicates that the service-connected left knee disability was manifested by chronic residuals of severe painful motion.  Given the objective medical evidence of painful motion in the left knee, resulting in decreased range of motion, and given the VA physician's opinion that, at least in part because of pain, the Veteran should undergo revision of his left knee total arthroplasty, the Board finds that a 60 percent rating, pursuant to Diagnostic Code 5055, is warranted for the period from January 9, 2007 through March 4, 2007.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating for the left knee disability is warranted for the period from January 9, 2007 through March 4, 2007.  

Both Periods

The medical evidence during both periods discussed above reflects that the Veteran has left knee scarring.  As such, the Board has considered whether the Veteran is entitled to a separate evaluation for such scarring.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, this scarring has not been described as painful, and has not been found to be unstable, exceed 144 square inches, or to be deep or cause limited motion; rather, despite the January 2007 VA physician noting that sensation was somewhat decreased on the lateral aspect of the left knee incision, the left knee scarring was described as well-healed on that date and in July 2006.  As such, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118 (effective prior to October 23, 2008).  

As discussed above, based on application of pertinent provisions of VA's rating schedule, the Board finds that a rating in excess of 30 percent is not warranted during the period from July 1, 2006 through January 8, 2007 and a rating of 60 percent is warranted for the period from January 9, 2007 through March 4, 2007.   Additionally, the Board finds that, during neither of these periods, has the Veteran's left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

In making this determination, the Board acknowledges that, in June 2010, the asserted that he should be entitled to a 100 percent rating for the period from July 1, 2006 through March 4, 2007 due to an inability to work during that period.  However, during VA treatment in July 2006, the VA physician noted that the Veteran was able to work five days a week, which included walking 13 miles once a week.  While the January 2009 letter from the Veteran's station manager reflects that the Veteran required the assignment of routes which did not require him to be on his leg for long periods of time, the record reflects that the Veteran maintained full-time employment as a letter carrier until August 2008.  While the station manager reported that the Veteran took numerous sick days due to pain in his left knee and an inability to stand for any length of time, the Veteran himself testified during the June 2009 hearing that he missed 10 to 15 days of work between July 1, 2006 and March 4, 2007, an average of two days or less per month.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration during the periods in question.  The rating schedule fully contemplates the described symptomatology.  While the January 2009 letter from the Veteran's station manager does indicate that he required some modifications of his work duties during the periods in question, the Veteran, nevertheless, maintained full-time employment, with only 10 to 15 days of time lost during an eight month period.  Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  Simply stated, the symptoms of the Veteran's service-connected left knee disability during the periods for consideration are adequately compensated in the disability ratings assigned.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board has resolved reasonable doubt the Veteran's favor in determining that a 60 percent rating is warranted for the service-connected left knee disability, during the period from January 9, 2007 through March 4, 2007, but finds that the preponderance of the evidence is against assignment of a rating in excess of 30 percent during the period from July 1, 2006 through January 8, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for a left knee disability, from July 1, 2006 through January 8, 2007, is denied.

A 60 percent rating for a left knee disability, from January 9, 2007 through March 4, 2007, is granted, subject to the legal authority governing the payment of VA compensation.
  

REMAND

Unfortunately, the claims file reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

A July 2008 VA treatment record reflects that, because of concern over his left knee problems, the Veteran saw Dr. J.A. in Batesville, who performed a similar work-up to that which had been done by VA.  The Veteran was scheduled to see Dr. J.A. the next day for follow-up, although Dr. J.A. had to cancel that appointment.  The Veteran indicated that he would see Dr. J.A. in the next couple of weeks.  In an October 2008 letter to his congressman, the Veteran stated that, despite surgeries in May 2005 and March 2007, he was still having problems with his left knee, and his VA physicians had advised him that there was nothing else they could do and it would take anywhere from three to four years for his knee to heal properly.  He added that he had a private orthopedic physician look at his left knee, and he told him the same thing.  An October 2009 record of VA treatment reflects that the Veteran had his knee evaluated by an outside orthopedic physician about a year earlier.  

Despite the Veteran's June 2009 testimony, that he had not had a civilian doctor take care of his left knee, the July 2008 and October 2009 VA treatment records and the October 2008 correspondence from the Veteran clearly reflect that he did, indeed, have his left knee evaluated by a private physician, specifically, Dr. J.A.  No records from this physician have been associated with the claims file.  Accordingly, the AMC/RO should attempt to obtain all outstanding pertinent treatment records from this physician.  

Additionally, in the October 2008 letter to his congressman, the Veteran reported that he had been forced to take an early retirement from his work as a letter carrier at the U.S. Postal Service due to his not being able to walk or be on his knee for more than two hours at a time.  In correspondence dated in January 2009, the Veteran's station manager stated that, in August 2008, the Veteran applied for an early/reduced retirement due to not being able to perform his duties as a letter carrier, which required him to be on his feet from six to seven hours daily.  During the June 2009 hearing, the Veteran testified that he had to take an early disability retirement because of his left knee condition.  In a June 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he had last worked full-time as a letter carrier for the U.S. Postal Service in August 2008, and that he received disability retirement benefits from the U.S. Postal Service.  

Despite the foregoing, records regarding a claim for Federal disability retirement have not been requested from the Office of Personnel Management.  Thus, the Board finds that the AMC/RO should obtain and associate with the claims file a copy of any decision from the Office of Personnel Management, regarding the claim for Federal disability retirement pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159(c)(2) (2011).  

Further, the Board finds that the claim for a TDIU is inextricably intertwined with the claim for service connection for anxiety and/or depression, to include as secondary to the service-connected left knee disability, referred to the AOJ in the introduction, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Finally, the Board notes that the most recent VA treatment records currently associated with the claims file are dated in September 2011.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records from the Central Arkansas Veterans Healthcare System.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee disability, since May 1, 2008.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for treatment records from Dr. J.A. (identified above), and treatment records from the Central Arkansas Healthcare System, dated since September 2011.  

2.  Contact the Office of Personnel Management, and attempt to obtain any records regarding the Veteran's claim for Federal disability retirement, pertinent to the claims remaining on appeal.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  After ensuring that the development is complete, and developing and adjudicating the claim for service connection for anxiety and/or depression, to include as secondary to the service-connected left knee disability, re-adjudicate the claims remaining on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
		K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


